           Case 1:20-cv-04947-ER Document 34 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MICHAEL RAMSAROOP,

                                        Plaintiff,

                      -against-                         Civil Action No. 20-CV-04947 (ER)

  THE DEPARTMENT OF EDUCATION OF
  THE CITY OF NEW YORK; PRINCIPAL
  SHIRLEY MILLER; and THE UNITED
  FEDERATION OF TEACHERS,

                                      Defendants.


                         MOTION TO WITHDRAW AS COUNSEL


       Pursuant to Local Civil Rule 1.4, Morgan Webber-Ottey respectfully moves this Court

for an Order granting leave to withdraw as counsel of record for Defendants, the Department of

Education and Principal Shirley Miller (the “City Defendants”), in the above-captioned case.

Local Civil Rule 1.4 provides that:

       An attorney who has appeared as attorney of record for a party may be relieved or
       displaced only by order of the Court and may not withdraw from a case without
       leave of the Court granted by order. Such an order may be granted only upon a
       showing by affidavit or otherwise of satisfactory reasons for withdrawal or
       displacement . . . .

       Ms. Webber-Ottey’s withdrawal as counsel of record will not unduly prejudice the City

Defendants or cause any delay in these proceedings as Alison S. Mitchell, on behalf of the

Corporation Counsel of the City of New York, James E. Johnson, will continue to represent the

City Defendants. Ms. Webber-Ottey is no longer associated with the Office of the Corporation

Counsel.
          Case 1:20-cv-04947-ER Document 34 Filed 03/26/21 Page 2 of 2




       For the foregoing reasons, Ms. Webber-Ottey respectfully requests that the Court grant

this motion to withdraw as counsel for the City Defendants in this matter.

Dated: March 26, 2021
       New York, New York

                                             /s/ Morgan Webber-Ottey
                                             Morgan Webber-Ottey
                                             Kasowitz Benson Torres LLP
                                             1633 Broadway
                                             New York, NY 10019
                                             Tel. (212) 506-1962
                                             Fax. (212) 835-5061
                                             MWebberOttey@kasowitz.com




                                                2
